ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-12, and 15-17 are presented for examination. 

Examiner’s Statement for Reasons for Allowance
Claims 1, 4-12, and 15-17 are allowed. The following is an examiner’s statement for reasons for allowance: 
The 103 rejection is withdrawn. The claim amendments overcome the 103 rejection and the arguments are persuasive. The ordered combination of elements - including the newly claimed elements added upon amendment of “wherein a certification is indicative of user(s) being authorized to use one or more of the one or more POC analyzer(s) with respect to one or more functions of the one or more of the one or more POC analyzer(s)” and  “generating by the portable computing device a certification configuration request indication of the certification configuration command” overcome the current art rejection. The prior art references of Glavina (US 2014/0278832 A1) and Barbash (US 2006/008011 A1) do not teach the current amendments. The newly found prior art of Estable (US 20070150723 A1) teaches the application of authorizing a user certificate on a portable computing device, but it would not have been obvious to combine Estable with Glavina in view of Barbash reference as Estable fails to teach that the certification of the user(s) being authorized is to a POC analyzer by receiving a certification configuration command regarding the POC analyzer, and instead only teaches that users may be authorized on a mobile device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A SOREY/Primary Examiner, Art Unit 3626